STATE OF LOUISIANA

                             COURT OF APPEAL

                                FIRST CIRCUIT



                                 2021 CA 1326


   THE UNITED MOST WORSHIPFUL KING GEORGE' S GRAND LODGE
          A.F. & A. MASONS OF THE STATE OF LOUISIANA
                    a/ k/ a KING GEORGE GRAND LODGE)


                                     VERSUS


  TORREY LEWIS and EAST BATON ROUGE ADJUDICATED PROPERTY
                                       INC.


                                          Judgment rendered:        APR n 8 2022

                                On Appeal from the
                         Nineteenth Judicial District Court
                    In and for the Parish of East Baton Rouge
                                State of Louisiana
                                    No. 658466


               The Honorable William A. Morvant, Judge Presiding



Torrey Lewis                                  Plaintiff/Appellant
Baton Rouge, Louisiana                        Self R
                                                   - epresented Litigant



Gregory E. Payton                           Attorney for Defendant/ Appellee
Baton Rouge, Louisiana                      The    United   Most    Worshipful      King
                                            George' s   Grand   Lodge      A.F. &     A.
                                            Masons of the State of Louisiana ( a/ k/ a
                                            King George Grand Lodge)




          BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
HOLDRIDGE, J.


         In this property dispute, the appellant, Torrey Lewis, appeals a trial court

judgment that denied his motion to nullify an earlier judgment. For the following

reasons, we affirm.




                    FACTUAL AND PROCEDURAL HISTORY


         The appellee, United Most Worshipful King George' s Grand Lodge A.F. &

A. Masons of the State of Louisiana ( the Lodge), filed a "     Petition for Declaratory

Judgment and Damages,"       naming Torrey Lewis and East Baton Rouge Adjudicated

Property Inc. (" EBRAP") as defendants. The appellee alleged that it entered into a

non -warranty cash sale with the Parish of East Baton Rouge in 2014 to purchase

three tracts of land in Northdale Subdivision on Scenic Highway in Baton Rouge for

 350. 00 each.


         Following its purchase, the appellee alleged that it entered the property to hold
a "
      cookout fundraiser" in February 2015. At the cookout fundraiser, Torrey Lewis

approached members of the Lodge and informed them that he was owner of the


property at issue. The appellee alleged that after it received a letter demanding it

remove signage from the property, it reviewed the mortgage records and found that

Torrey Lewis, acting as registered agent of EBRAP, filed and recorded an affidavit

of intent to purchase the property at issue on January 4, 2006. However, the appellee

alleged that there was no record of a purchase being completed prior to it buying the

property at issue.      Rather, the appellee alleged that on April 6, 2015, after it


purchased the property at issue, Torrey Lewis recorded an act of cash sale dated May

14, 2007.




                                             2
        A bench trial occurred on May 28, 2019. George Downing appeared as a

court-appointed attorney for the appellant.'                 Mr.   Downing asserted that the

attorney' s return showed his unsuccessful attempts to contact the appellant.

Following the bench trial, the trial court rendered judgment in favor of the appellee,

and signed a judgment on February 7, 2020 that declared the appellee as the "                      full


and exclusive owner of the property in controversy"                and that neither the appellant


nor EBRAP had " any right, title, interest, or right" in the property at issue.

        On May 19, 2021, the appellant filed a " Motion To Nullify" asserting that the

February 7, 2020 judgment was obtained through " fraud and/or ill practice,"                 alleging


that " there is no corporation listed with the King George Grand Lodge name."                      On


June 25, 2021, the appellee filed a " Motion to Amend Judgment, Disqualify Counsel
   Exceptions."     In its motion, the appellee stated that the proper spelling of its name

was " The United Most Worshipful King George' s Grand Lodge A.F. &                       A. Masons


of the State of Louisiana."         Therefore, the appellee requested that the judgment


signed on February 7, 2020 be amended. The appellee further filed a peremptory

exception raising the objections of nonjoinder of a party and no right of action and

a dilatory exception raising the objections of unauthorized use of summary

proceeding and vagueness and nonconformity pursuant to La. C. C. P. art. 891.                     The


appellee suggested that the appellant' s motion to nullify should have been brought

by an ordinary proceeding in a new suit rather than collaterally attacking the

February 7, 2020 judgment in a summary proceeding.                  The appellee further argued




1 In the record, Mr. Downing was designated as the curator for the appellant. See La. C.C.P. art.
5091( C) which states that "[t] he improper designation of the attorney appointed by the court to
represent such a defendant as curator ad hoc, tutor ad hoc, special tutor, or any other title, does not
affect the validity of the proceeding."

                                                  3
that an action for nullity of a final judgment alleging fraud pursuant to La. C. C. P.

art. 20042 should be brought in an ordinary proceeding.

        Following a hearing on August 23,              2021,    the trial court orally denied the

appellant' s motion to nullify the February 7, 2020 judgment.3 On August 25, 2021,

the trial court signed a judgment in accordance with its August 23, 2021 open court


ruling, denying the appellant' s motion to nullify the February 7, 2020 judgment,

granting the appellee' s motion to amend the judgment to reflect the proper name of

the appellee, and deferred all the exceptions and motions filed in response to the


appellant' s motion to nullify.'

        On August 23, 2021, the appellant " move[ d] the court for an order of appeal

to the First [ Circuit] Court of Appeal [.]- 5      The trial court signed the order on August

23, 2021.




2 Louisiana Code of Civil Procedure article 2004 provides:
       A. A final judgment obtained by fraud or ill practices may be annulled.
       B.   An action to annul a judgment on these grounds must be brought within one year of
            the discovery by the plaintiff in the nullity action of the fraud or ill practices.

 The Official Revision Comment ( d) to La. C. C. P. art. 2004 provides:

            No specific provision has been made regarding the manner of asserting the
            grounds of nullity in the above article. This was thought unnecessary in view
            of the established jurisprudence to the effect that such grounds must be asserted
            in a direct action and cannot be raised collaterally. ( Citations   omitted.)


3 The transcript from the August 23, 2021 hearing is not in the record.
4 We note that although the order of appeal was signed before the final judgment, the defect was
cured with the signing of the August 25, 2021 judgment. See In re Tutorship of Ingraham, 565
So. 2d 1012, 1020 ( La. App. 1 Cir. 1990), writ denied, 568 So. 2d 1078 ( La. 1990).

5 The appellant' s self r-epresented litigant brief fails to list any assignments of error and does not
comply with Uniform Rules— Courts         of Appeal, Rule 2- 12. 4.    The brief does not contain any
assignments of error or issues for review, no record references, and no jurisdictional statement.
While the sanction to be imposed for a non -conforming brief is discretionary, this Court routinely
considers non- compliant briefs when filed by self -represented parties. See Sheridan v. Pride &
Hope Ministry Family Support Services, 2013- 1666 ( La. App. 1 Cir. 5/ 2/ 14), 147 So. 3d 717,
719; Williams v. Fischer, 439 So. 2d 1111, 1112 ( La. App. 1 Cir. 1983). Thus, in light of the
appellant' s self -represented litigant status, in the interest of justice, we will attempt to determine
the substance of his arguments and treat them as though properly raised. See Montecino v.
Louisiana Department of Public Safety and Corrections, 2017- 0735 ( La. App. 1 Cir. 12/ 21/ 17),
240 So. 3d 229, 230, writ not considered, 2018- 1039 ( La. 9/ 21/ 18), 252 So. 3d 493.


                                                   E
       After the record was lodged with this court, this court issued a show cause


order, noting that two judgments appeared in the record ( February 7, 2020 and

August 25, 2021),     but the motion for appeal " did not specify the date ofthe judgment

that [ the plaintiff] is seeking an appeal from."        The show cause order noted that to


the extent the appellant is seeking review of the February 7, 2020 judgment, the

appeal appeared untimely.


                                 RULE TO SHOW CAUSE


       Initially, we must consider the rule to show cause order issued by this court,

ex proprio motu, on December 21, 2021,               following the lodging of the appellate

record.   The rule to show cause order directed the parties to show cause as to what


judgment was properly before this court on appeal and/ or why the appeal should not

be dismissed as untimely.           The appellant responded that he is appealing "             the


judgment rendered on August 23, 2021 [.]" 6 The rule to show cause was referred to


the panel hearing the merits of the appeal.

       Appeals are favored in the law and shall be maintained unless the ground


urged for dismissal is free from doubt and clearly shown. Donley v. Acadian

Ambulance Service, 2011- 1289 ( La. App. 1 Cir. 3/ 23/ 12), 2012 WL 9921109 *                     2


 unpublished).
                  An appeal is not to be dismissed for a mere technicality. Id.            Unless


the ground urged is free from doubt, the appeal should be maintained. U. S. Fire Ins.

Co. v. Swann, 424 So. 2d 240, 245 ( La. 1982).             In the instant appeal, although the


motion and order for appeal do not indicate what specific judgment is being

appealed, it appears from his rule to show cause brief that the appellant is seeking

review of the August 25, 2021 judgment denying the motion to nullify the February

7, 2020 judgment. Further, in his appellant brief, the appellant contends that the trial




6 We note that the appellant incorrectly stated the date of the hearing, August 23, 2021, instead of
the date the trial court signed the judgment, August 25, 2021, in his brief.
                                                 5
court erred in failing to grant his motion to nullify and requests " that   the judgment


rendered on February 7, 2020 be nullified."      Because appeals are favored and will


be dismissed only when the grounds are free from doubt, this court should maintain

the appeal from the August 25, 2021 judgment in light of the appellant' s self -


represented litigant status.    See Hancock Bank of Louisiana v. Robinson, 2020-


0791 ( La. App. 1 Cir. 3/ 11/ 21), 322 So. 3d 307, 310 n. 2, wherein the self r-epresented

appellants' motion for appeal referenced the incorrect date of a judgment and the


order of appeal was silent as to which judgment was being appealed.         Although the


appellees contended that this court had no jurisdiction to entertain the appeal because


the incorrect date was listed on the notice of appeal, this court considered " the merits

of [ the]   appeal in light of appellants'   status as self r-epresented litigants."    Id.


Accordingly, the appellant' s appeal is maintained.

                                      DISCUSSION


       In the instant matter, the appellant is appealing the judgment rendered on

August 25, 2021, which denied the defendant' s motion to nullify the February 7,

2020 judgment. The basis of the appellant' s motion to nullify was that the defendant

was not the owner of the property at issue because there was not a corporation listed

with the " King George Grand Lodge name" according to the Louisiana Secretary of

State' s office.   Therefore, the appellant asserted that the February 7, 2020 judgment

was obtained through fraud and/ or ill practice.


       In deciding a case on a nullity, the issue for the reviewing court is whether a

judgment was rendered through some improper practice or procedure.                      Sun


Industries, L.L.C.      v.   UATC &    Associates, Inc., 2016- 1109 ( La.    App.   1   Cir.


8/ 16/ 17), 2017 WL 3498162, * 2 ( unpublished).      The abuse of discretion standard


applies to appellate review of a trial court decision concerning whether a judgment

should be annulled for fraud or ill practice. Id.


                                             2
        An action for nullity of a final judgment alleging fraud or ill practice pursuant

to La. C. C. P. art. 2004 must be brought by ordinary proceeding, rather than in a

summary proceeding. In re Successions of James, 09- 25 ( La. App. 5 Cir. 6/ 23/ 09),

19 So. 3d 1200, 1202.         There is no authority in law to bring such an action in a

summary proceeding.         Bonaventure v. Pourciau, 577 So.2d 742, 746 ( La. App. 1

Cir. 1991); Johnson v. Vinson Guard Service Inc.,                  577 So.2d 56, 59 ( La. App. 1

Cir. 1990), writ denied, 578 So. 2d 915 ( La. 1991).
                                                                  An action for nullity alleging

fraud or ill practice is a relative nullity that must be asserted in a direct action filed

in the court that rendered the judgment, and the adverse party must be cited to appear

as in ordinary suits. See Smith v. LeBlanc, 2006- 0041 ( La. App. 1 Cir. 8/ 15/ 07),

966 So. 2d 66, 72; Roach v. Pearl, 95- 1573 ( La. App. 1 Cir. 5/ 10/ 96), 673 So. 2d

691, 693.


        Upon review of the record, we find that the appellant seeks to annul the

February 7, 2020 judgment under La. C. C. P. art. 2004. An action for nullity based

on fraud or ill practice must be timely brought by a direct action ( i.e.,               a petition to


annul),
             citing the appropriate adverse party to appear.            Because the appellant is


prohibited from annulling the February 7, 2020 judgment under La. C. C.P. art. 2004

via summary proceeding ( i.e., " Motion To Nullify"), the trial court did not err in

denying the appellant' s self r-epresented motion to nullify the February 7,                     2020


judgment.       See State v. Ramos, 18- 136 ( La. App. 5 Cir. 12/ 27/ 18),           264 So. 3d 564,


611FAC : 1


        Accordingly, we find that the trial court did not abuse its discretion in denying

the appellant' s motion to nullify.'




7 We note that although the record does not contain the transcript from the August 23, 2021 hearing
on the appellant' s motion to nullify, it is clear from the pleadings in the record that the appellee' s
dilatory exception raising the objection of unauthorized use of summary proceeding pursuant to
La. C. C. P. art. 891 should have been granted. Without the transcript from the August 23, 2021
                                                   7
                                         CONCLUSION


       For these reasons, the trial court' s August 25, 2021 judgment denying the


appellant' s motion to nullify is affirmed. Appeal costs are assessed to the appellant,

Torrey Lewis.

       APPEAL MAINTAINED; AFFIRMED.




hearing, we are uncertain as to whether there were other grounds to deny the appellant' s motion to
nullify the February 7, 2020 judgment.
                                                8